DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 9/7/2021. Claims 1-9 are pending for examination.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application still includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“network interface device configured to receive haptic information signals”, in claim 1 and a “permanent magnet configured for movement”, in claim 3.  

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Utter (WO Pub. 2012/170584) in view of Kim et al. (U.S. Patent Application Pub.  2017/0230072).   

Regarding claim 1, Utter teaches an accessory device (Fig 1; Band 104, 108 etc. & Fig 2) for a mobile computing device (Figs 1, 6; mobile computing device 116, mobile communications device 118 and/or laptop 122) the accessory device comprising:
a housing (as shown per Figs 1, 6 etc.); and 
a network interface device (Fig 2; Comms Facility) to facilitate communication with the mobile computing device, the network interface device configured to receive haptic information signals from the mobile computing device  (Fig 16A, pg. 5 line 37 – pg. 6 line 5, a wireless data communication interface or facility (e.g., a wireless radio configured to communicate data from bands 104-112 using one or more data communication protocols (e.g., IEEE 802.1la/b/g/n (WiFi), WiMax, ANT"', ZigBee®, Bluetooth®, Near Field Communications ("NFC"), and others)) may be used to receive or transfer data, pg. 10 lines 4-6; communications facility 216 may include wireless radio, control circuit logic, antenna, transceiver, receiver, transmitter, resistors, diodes, transistors, or other elements that are used to transmit and receive data from band 200)  ;
a microprocessor (processor 204) to generate haptic vibration waveforms in response to receiving the haptic information signals from the mobile computing device (pg. 10 lines 14-15; processor 204 may be implemented as logic to provide control functions and signals to memory 206, 15 notification facility 208, accelerometer 210, sensor 212, battery 214, and communications facility); and 
a haptic actuator operatively connected to the haptic driver, the haptic actuator to receive the input drive signal and to output a haptic vibration associated with the input drive signal received from the haptic driver, the haptic actuator integrated into the housing (Fig 2; notification facility, pg. 13 lines 20-23; electronic signal may include, in some examples, encoded data regarding the location and information associated therewith. Electrical sensor 326 and mechanical sensor 328 may be configured to include other types (e.g., haptic, kinetic, piezoelectric, piezo-mechanical, pressure, touch, thermal, and others) of sensors for data input to band 200; Examiner interprets notification facility 208 as performing haptic driver and actuator functions).
Utter is silent on the haptic controller further comprising: a network interface device, a microprocessor, a haptic driver and a haptic actuator. However, Utter discloses the claimed invention except for the haptic controller integrating a network interface device, a microprocessor, a haptic driver and a haptic actuator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate a network interface device, a microprocessor, a haptic driver and a haptic actuator in the haptic controller, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Utter is also silent on a connector coupling to the housing of the accessory device to an outer surface of the mobile computing device. Kim from an analogous mobile device accessory art, teaches the concept of a connector to couple the housing of the accessory device to an outer surface of the mobile computing device (Figs 3-16). Therefore, it would have been obvious for one of ordinary skill in the art to combine Utter’s device with the concept of the connector to couple to the housing of the accessory device to an outer surface of the mobile computing device, as taught by Kim for the purpose adding an optional support accessory i.e., a kickstand, which can be easily assembled/added and disassembled/removed (¶012).

Regarding claim 5, Utter and Kim teach the accessory device of claim 1, and Kim further teaches wherein the connector comprises a hinge connector for hingedly coupling the housing to the outer surface of the mobile computing device (¶039-¶040, Figs 1-16; standing leg/kickstand 40 include a metal pin 45 protruding from both sides of a pivoting end 43 of the standing leg 40 wherein the pin 45 of the standing leg 40 is pivoted with the soft protective cover 20 and the hard protective frame 30… two ends of the metal pin 45 may be partially received by the pivoting grooves 55 of the hard protective frame 30. The two ends of the metal pin 45 of the standing leg 40 may also be partially received in pivoting grooves 27 of the soft protective cover 20; Examiner interprets the pins and pivoting grooves as forming a hinge connector), and
wherein the housing comprises a kickstand (standing leg 40) coupled to the outer surface of the mobile computing device at the connector, the kickstand positionable between a collapsed position coplanar with the outer surface of the mobile computing device (Figs 1-2 & 14; kickstand 40 in a closed position per ¶050) and an extended position oriented at an angle to the outer surface of the mobile computing device (Figs  3-4, ¶041; standing leg 40 may be constructed to rotate up to a predetermined angle 80 until a contact part 47 of the outer surface 42 of the standing leg 40 contacts the pivoting end wall 33 of the hard protective frame 30). The motivation is the same as claim 1

Regarding claim 9, Utter and Kim teach the accessory device of claim 1, and Utter further teaches wherein the haptic actuator comprises at least one:
linear resonant actuator (not taught);
piezoelectric actuator (pg. 13 lines 22-23; mechanical sensor 328 may be configured to include other types haptic, kinetic, piezoelectric, piezo-mechanical, pressure, touch etc); or
exciter speaker (not taught).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Utter (WO Pub. 2012/170584) in view of Kim et al. (U.S. Patent Application Pub. 2017/0230072) further in view of Ryo (U.K. Patent Application Pub. GB 2589700) 

Regarding claim 6, Utter and Kim teach the accessory device for claim 1, but both Utter and Kim are silent on further comprising:
the haptic actuator to sense a finger location of a user of the accessory device and generate corresponding finger location position information;
the haptic actuator to output to the haptic controller the finger location position information; and the haptic controller to send the finger location position information, utilizing the network interface device, to the mobile computing device.
Ryo from an analogous haptics art teaches an accessory device with a haptic actuator (Fig 1; element 103) to sense a finger location of a user of the accessory device (Fig 1 element 101) and generate corresponding finger location position information (pg. 4, ¶010; one or more position input sensors 113 to detect the XYZ coordinate in physical space);
the haptic actuator to output to the haptic controller the finger location position information (pg. 4, ¶010; and the haptic controller to send the finger location position information, utilizing the network interface device, to the mobile computing device (pg. 4, ¶007-¶008 & ¶010; touch characteristics detected by sensors may be digitized and store the data on a computer… touch characteristics data may be sent to another person using the internet to "receive touch" and/or stored in a memory on  device or an external processor and used for other purposes, such as instrument instructions… wearable device may be connected to computer processing systems/smartphones/PCs which transmit electrical signals and data, via wireless communication such as Bluetooth). Therefore, it would have been obvious for one of ordinary skill in the art to combine Utter’s device with the concept of the haptic actuator detailed above, as taught by Ryo for the purpose of sending touch characteristics data to a remote location for another machine’s/person’s experience and/or use.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Utter (WO Pub. 2012/170584) in view of Kim et al. (U.S. Patent Application Pub.  2017/0230072) further in view of Vries et al. (U.S. Patent Application Pub. 2020/0379593).  

Regarding claim 7, Utter teaches the accessory device of claim 1, but is silent on wherein the haptic controller further comprises: a digital-to-analog converter to output the haptic vibration waveforms generated by the microprocessor wherein the haptic controller further comprises: Vries from an analogous haptic art teaches the concept of using a digital-to-analog converter to output a haptic vibration waveforms generated by a microprocessor (¶174; haptic feedback controller 161 includes a digital-to-analog converter used for converting digital waveforms into analog signals, which are received by tactile output generator). Therefore, it would have been obvious for one of ordinary skill in the art to combine Utter’s device with the concept of , as taught by Vries for the purpose of converting digital waveforms into analog signals, which are received by a tactile output generator.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Utter (WO Pub. 2012/170584) in view of Kim et al. (U.S. Patent Application Pub.  2017/0230072) further in view of Kost et al. (U.S. Patent Application Pub.  2021/0404901).  

Regarding claim 8, Utter teaches the accessory device of claim 1, but Utter is silent on wherein the haptic driver further comprises: a Class-D amplifier to amplify the haptic vibration waveforms received from the microprocessor and to output the amplified haptic vibration waveforms to the haptic actuator.
Kost from an analogous art teaches he concept of a haptic driver further comprises: a Class-D amplifier to amplify the haptic vibration waveforms received from the microprocessor and to output the amplified haptic vibration waveforms to the haptic actuator (¶043; embodiments in which amplifier 206 is a Class D amplifier, processed haptic playback signal V.sub.IN may comprise a pulse-width modulated signal. In response to receipt of force signal V.sub.SENSE indicating a sensed force, DSP 202 may cause processed haptic playback signal V.sub.IN to be output to amplifier 206, and amplifier 206 may amplify processed haptic playback signal V.sub.IN to generate a haptic output signal V.sub.OUT for driving linear resonant actuator 107). Therefore, it would have been obvious for one of ordinary skill in the art to combine Utter’s device with the concept of the haptic driver further comprises: a Class-D amplifier to amplify the haptic vibration waveforms received from the microprocessor and to output the amplified haptic vibration waveforms to the haptic actuator, as taught by Kost, for the purpose of amplifying processed haptic playback signals.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion                               
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Lederer et al. (U.S. Patent Application Pub. 2020/0063915), teaches an accessory for holding or supporting a portable device or portable device case is provided. The accessory has an engagement element for engaging a surface of the portable device, a base element movable relative to the engagement element, and a support structure linking the engagement element and the base element.
Ruddy (U.S. Patent Application Pub. 2020/0253362), teaches a mobile device and an extendable container that includes a product container grip and an extendable handle, the extendable handle shown in an extended configuration.
Parrish (U.S. Patent Application Pub. 2022/0159113), teaches an articulated grip is reconfigurable from a low profile compact configuration to a high profile extended configuration that allows a user's fingers to fit around a central pivot link and above a phone mount base or recessed phone mount base and below a finger retainer, making the users hold on the phone more secure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            
						/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684